DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/2021 filed in the current application does not include a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed as the cited documents, however, all the documents are submitted and present in the parent application 15/325,879 dated 10/23/2015, 7/5/2017 and 8/112017. The information referred to therein has been considered based on the parent application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 5-8, 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tresser (US 4,394,392), hereinafter Tresser.

Regarding claim 5, 7-8 and 14, Tresser (US 4,394,392) teaches a method for coating an edible receptacle for a frozen confection comprising the steps of:- providing an edible receptacle, at least partially coating the internal surface of the edible receptacle by spraying a fat-based coating onto the internal surface of the edible receptacle, and  introducing a gas-dosing element into the edible receptacle wherein the gas-dosing element has an external surface shape corresponding to the internal shape of the edible receptacle and wherein cooled gas is introduced into the edible receptacle through at least one aperture in the gas- dosing element and wherein the gas dosing element does not come into contact with the fat-based coating (Tresser teaches a  open-topped wafer cone Open-topped confectionery wafer cones contained in open-topped conical card wrappings, were passed along a conveyor of an apparatus having sequential coating, cooling and filling stations in Col. 3, lines 32-42). 

Regarding claims 6, Tresser teaches the aperture is in gas communication with a source of cooled gas, wherein the cooled gas is at a temperature of -20°C (Col. 3, lines 52-54) or the cooled gas may be nitrogen (“liquid nitrogen stream” is described in Col. 2, lines 34-36 and Col. 3, lines 52-54; noting that liquid nitrogen also inherently provides claimed temperatures).

Regarding claims 11-13, where “fat-based coating is selected from the group comprising of chocolate, chocolate- based compositions, chocolate analogues, and couvertures”, having “melting point of the fat-based coating is from 20°C to 50°C.”(claim 12)  its thickness “from 0.5mm to 5mm.” (claim 13) Tresser (Column 3 and Example 1) teaches   the type of coating a layer of for example chocolate flavored fatty coating 0.3-0.8 mm thick, e.g. 0.5 mm thick (falls in the claimed range for thickness as per claim 13) and   where the solids content of the coating at 20C 15-40% and at 40C the solids content was 0, i.e., the melting point of coating falls between 20-40C, which also falls in the claimed range for claim 12.


Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tresser (US 4,394,392), hereinafter Tresser in view of Klug (US 20030198712A1), hereinafter Klug.

Tresser is silent regarding the limitation of claims 9 and 10 where “fat-based coating in a total amount of from 2 to 12 grams” and also “the total amount of the fat-based coating relative to the edible receptacle is from 5:1 to 1:5”. However, Applicant has not provided a specific size or weight of the cone /receptacle. Thus for the purpose of prior art comparison the limitation of claim 10 which is a relative proportion will be regarded to be a representative version of claim 9 as well.
Given the above interpretation although, Tresser is silent regarding the weight /relative weight of the cone vs the coating, however, Tresser clearly teaches that “The coating weight is controlled by adjustment of temperature of the molten material”  and on viscosity (see column 8 of Tresser) and the thicker/ more viscous the coating material at the temperature of coating the cones, the thicker and heavier will the coating content of said cone  will be. Similarly the same coating composition at a temperature above the melting point of some fats will form a thinner film as compared to the same coating applied at a lower temperature when more of the fats are in a hardened state. Thus adjusting the coating amount by either adjusting the viscosity or adjusting the temperature during the method step of coating was well known in the art at the time of the invention.
		Further, Prior art to Klug teaches “The food product may have a weight from 5 to 40 grams. Within this range, the product may be bite-sized weighing from 5 to 15 grams or a 2-3 bite piece weighing from above 15 grams to 40 grams, preferably from 20 to 30 grams” (para 26) and specifically regarding weight of cone to weight of coating Klug provides an example  of a “bite-size product weighing 12.9 grams is prepared from a sugar wafer cone weighing 3.2 grams, filling with liquid compound coating having a fat component of partially hydrogenated palm kernel oil and emulsifier (lactic acid esters of mono glycerides), inverting the cone and applying a vibration to empty leaving a thin layer of compound coating weighing 1.6 grams on the inside surface of the cone.”, which translates to edible receptacle : coating weight ratio of 2:1, which falls in the claimed proportion. Thus, chocolate coating compositions were known to be coated in a relative weight ratio in the claimed range was known in the art at the time of effective filing date of the invention as taught by Klug para 26 and 42. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include the relative proportion of the receptacle  and coating in a desired range such as, receptacle weight : coating weight  ratio of 3:1 or 2:1 or some other desirable proportion as instantly claimed . The ordinary artisan would have been motivated to modify Tresser at least for the purpose of achieving a desired coating thickness in a composite edible cone product such that it can have a desirably long shelf-life without unacceptable migration of moisture into the biscuit or wafer material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791